DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Response to Amendment
Applicant’s arguments filed on March 11th, 2022, with respects to claims 1-20 under 35 U.S.C 103 have been fully considered and are persuasive. The rejections of the previous office has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a thorough search, examination and persuasive amendment and in light of prior arts of record, claims 1-20 are allowed over the prior art of record.
Based on the applicant’s amendment and clarification on record, the examiner notes the modification of U.S Patent Application Publication 2004/0221246 issued to Emerson et al. (hereinafter as "Emerson") in view of U.S Patent Application Publication 2002/0199057 issued to Schroeder et al. (hereinafter as “Schroeder”) 
in view of U.S Patent Application Publication 2009/0328041 issued to Uladzislau Sudzilouski (hereinafter as “Sudzilouski”) in view of U.S Patent 7,353,515 issued to Ton et al. (hereinafter as "Ton") in view of U.S Patent Application Publication 2011/0302133 issued to Kuruganti et al. (hereinafter as "Kuruganti") in further view of U.S Patent Application Publication 2008/0307139 issued to Charles D. Thomas (hereinafter as “Thomas”) do not explicitly teach and/or render obvious the following limitations of the instant application in combination with the remaining of the claims:

locking a master lock file prior to establishing a connection with the plurality of tenants, wherein locking the master lock file includes blocking an attachment process until a semaphore for the plurality of tenants is greater than zero...responsive to detecting the response file, unlocking the master lock file and subsequently establishing the connection with the plurality of tenants based, at least in part, on the response file, wherein the response file communicates to a daemon an intent to establish the connection and includes information for establishing the connection.

With regards to the above limitation, U.S Patent Application Publication 2004/0221246 issued to Emerson et al. (hereinafter as " Emerson ") teaches resource notification in which comprises of buffering a plurality of messages and generating notification according to observing and monitoring the hardware semaphores for the resource release notification in which includes determining which resource can be shared among the multiple hardware software masters in the system. Emerson teaches that each semaphore corresponds to the set of system resources by performing a test in reading the value of the particular resource and then determining whether the range of the value is available for usage. Emerson is the closest prior art to teach a master in which obtain a resource to the particular data structure and determining when the master is done using the resource would allow the master to notify other masters that the resource is available by allowing the other masters to check the semaphore to try to gain ownership. 
Although, Emerson teaches creating a file for each tenant for the plurality of tenants as indicated on [0018], where Emerson states, “...Each processor block 102 a-c may perform a read-modify-write operation across associated bus 104 a-b to the MCCM block 106 to request a control of a particular semaphore. Emerson does not explicitly teach the combination of locking a master lock file prior to establishing a connection the plurality of tenants, wherein locking the master lock file includes blocking an attachment process until a semaphore for the plurality of tenants is greater than zero and in combination with detecting a response file would unlock the master lock file based on the response file communicating with a daemon to help establish connection and retrieve metadata information. The feature of allowing the master lock to control the aspect of allowing which tenant gains control of the resource in combination with a response file allows better security in allowing the data to be process and providing better inter-process communication between the tenants according to the encryption service as indicated in the applicant’s specification on [0045] and [0048]. This novelty feature allows better security and better control on which owner of the tenant is allow access to the specific resource and allowing another response file to determine the unlock according the metadata of the response file. 

Also regards to the above limitation, U.S Patent Application Publication 2002/0199057 issued to Schroeder et al. (hereinafter as “Schroeder”) teaches content addressable memory (CAM) devices in which implements semaphores. Schroeder teaches a semaphore in which are implemented in CAM device in which provides counters to control access to the shared resource by the multiple processor where when the a requestor is accessing to obtain a resource, the requestor “tests” the current value of the semaphore and if the current value is greater than zero, the requestor decrements the semaphore for every procedure of using the resource. For each record, a TCP connection is describe in the record and that each processor trying to request to access the cord would make processing the TCP protocol to include any read and write operations and perform a “test and set” operation executed on the semaphore of the TCB record. Schroeder is the closest prior art to teach condition of the semaphore in detects the count of the tenants by determining if the semaphore fits the condition (For example, Current value of the semaphore is greater than zero, the requestor would then decrement the semaphore for every operation) associated with a status record that includes  a Transmission Control Block (TCB) record that describe the state of the TCP protocol for each TCP connection in which also includes reads and writes to the TCB record every time a processor owns a semaphore. 

Schroeder does not explicitly teach the novelty of the invention comprising of locking a master lock file prior to establishing a connection the plurality of tenants, wherein locking the master lock file includes blocking an attachment process until a semaphore for the plurality of tenants is greater than zero and in combination with detecting a response file would unlock the master lock file based on the response file communicating with a daemon to help establish connection and retrieve metadata information. The feature of allowing the master lock to control the aspect of allowing which tenant gains control of the resource in combination with a response file allows better security in allowing the data to be process and providing better inter-process communication between the tenants according to the encryption service as indicated in the applicant’s specification on [0045] and [0048]. This novelty feature allows better security and better control on which owner of the tenant is allow access to the specific resource and allowing another response file to determine the unlock according the metadata of the response file. 

Moreover, regards to the above limitation, U.S Patent Application Publication 2009/0328041 issued to Uladzislau Sudzilouski (hereinafter as “Sudzilouski”) teaches providing user-mode shared locks and utilizing the user mode shared locks to allow multiple processors to access a resource concurrently based on the shared memory. Sudzilouski teaches processes being terminated and releasing a shared lock accordingly to observing the allocation index and evaluating the PSID and thread ID. The allocation index is utilize in such that it identifies the shared lock. Suzilouski indicates that a broadcast notification is send to the other masters when the master owning the lock releases the shared lock and that the shared lock would be abandoned in which allows the other processes to access the shared lock. Suzilouski is the closest prior art to teach detecting from a master process in which evaluated the shared lock through the allocation index before determining to release the lock according to the notification broadcast to the other master. Suzilouski does not explicitly teach the novelty of the invention comprising of locking a master lock file prior to establishing a connection the plurality of tenants, wherein locking the master lock file includes blocking an attachment process until a semaphore for the plurality of tenants is greater than zero and in combination with detecting a response file would unlock the master lock file based on the response file communicating with a daemon to help establish connection and retrieve metadata information.The feature of allowing the master lock to control the aspect of allowing which tenant gains control of the resource in combination with a response file allows better security in allowing the data to be process and providing better inter-process communication between the tenants according to the encryption service as indicated in the applicant’s specification on [0045] and [0048]. This novelty feature allows better security and better control on which owner of the tenant is allow access to the specific resource and allowing another response file to determine the unlock according the metadata of the response file. 

Additionally, with regards to the limitation above, U.S Patent 7,353,515 issued to Ton. et al. (hereinafter as " Ton") teaches a dynamic allocation and management of semaphores for accessing shared resources where the data structure maintains each multiple resource on each allocated semaphore where after determining the resource is available determine the allocation of each semaphore and update the data structure according to the resource and indication of the semaphore. Ton is the closest prior art to teach a data structure in which determines a connection associated to whether the access is available according through a interprocess communication by determining if the requested resource is available for the desired action associated to a table that maintains the resource identifier and identifying the resource and the count of number of request being perform as part of the pool of semaphore. Ton does not teach the novelty of the invention comprising of locking a master lock file prior to establishing a connection the plurality of tenants, wherein locking the master lock file includes blocking an attachment process until a semaphore for the plurality of tenants is greater than zero and in combination with detecting a response file would unlock the master lock file based on the response file communicating with a daemon to help establish connection and retrieve metadata information. The feature of allowing the master lock to control the aspect of allowing which tenant gains control of the resource in combination with a response file allows better security in allowing the data to be process and providing better inter-process communication between the tenants according to the encryption service as indicated in the applicant’s specification on [0045] and [0048]. This novelty feature allows better security and better control on which owner of the tenant is allow access to the specific resource and allowing another response file to determine the unlock according the metadata of the response file. 

Likewise, with regards to the above limitation, U.S Patent Application Publication 2011/0302133 issued to Kuruganti et al. (hereinafter as "Kuruganti") teaches sharing information between tenants in a multi-tenant database system in which information receive between the tenants of the multi-tenant database include receiving connection between first tenant of the multi-tenant database and a second tenant associated with the filed related to the record connection. Kuruganti teaches record that are created accordance between the tenants where the received data be a file attachment that includes attribute of a file name and a file path. Although, Kuruganti teaches the multi-tenant database environment that includes file attachment, Kuruganti does not provide the combination of locking a master lock file prior to establishing a connection the plurality of tenants, wherein locking the master lock file includes blocking an attachment process until a semaphore for the plurality of tenants is greater than zero and in combination with detecting a response file would unlock the master lock file based on the response file communicating with a daemon to help establish connection and retrieve metadata information. The feature of allowing the master lock to control the aspect of allowing which tenant gains control of the resource in combination with a response file allows better security in allowing the data to be process and providing better inter-process communication between the tenants according to the encryption service as indicated in the applicant’s specification on [0045] and [0048]. This novelty feature allows better security and better control on which owner of the tenant is allow access to the specific resource and allowing another response file to determine the unlock according the metadata of the response file. 

Finally, with regards to the limitation above, U.S Patent Application Publication 2008/0307139 issued to Charles D. Thomas (hereinafter as “Thomas”) teaches hierarchical queue of semaphores to control access to a limited-access of resources. Thomas teaches an information channel in such provides high priority queue on a first-in-first-out (FIFO) basis in which includes determining which resource identifier to identify which resource for that client is require to access this. Thomas is the closet prior art to teach detecting a response file and resetting the semaphore to a value of zero, where Thomas specify on [0027], “When semaphore value is zero or less (in Linux, semval>0), any process or thread that tries to decrement it becomes suspended. The process or thread that successfully grabbed the token continues to run until completion”. Thomas, however does not teach the combination of locking a master lock file prior to establishing a connection the plurality of tenants, wherein locking the master lock file includes blocking an attachment process until a semaphore for the plurality of tenants is greater than zero and in combination with detecting a response file would unlock the master lock file based on the response file communicating with a daemon to help establish connection and retrieve metadata information. The feature of allowing the master lock to control the aspect of allowing which tenant gains control of the resource in combination with a response file allows better security in allowing the data to be process and providing better inter-process communication between the tenants according to the encryption service as indicated in the applicant’s specification on [0045] and [0048]. This novelty feature allows better security and better control on which owner of the tenant is allow access to the specific resource and allowing another response file to determine the unlock according the metadata of the response file. 

Based on the applicant’s remark and amendments, the examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggest the above limitations that are feature above, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art.

	The above limitation, when combined with the rest of the limitation recited in independent claims 1, 8, and 15 in combination with the current elements are both novel and unobvious over the prior art of record.

Dependent claims 2-7, 9-14, and 16-20 are being definite, further limiting, and fully enabled by the specification is allowed by virtue of its dependency on the corresponding independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
7/13/2022
/ANDREW N HO/Examiner
Art Unit 2162  


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162